DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund (U.S. 2018/0164337, hereafter referred to as Naslund) in view of Baldwin et al. (U.S. 2014/0324389, hereafter referred to as Baldwin) and further in view of Araki (U.S. 2010/0057220).
	Regarding claims 1 and 18, Naslund teaches a distributed air data module system, comprising: a plurality of air data systems (12A, 12B), each comprising: a sensor (52, 54, 56, 64, 66, 68), configured to sense an air data parameter and to provide a sensor output signal that is indicative of the sensed air data parameter. Naslund further teaches a control module 40 described as an aircraft system, such as a flight management system, auto-flight control system, display system, data concentrator unit, or other consuming systems of air data parameters outputs. Naslund further teaches ‘electrical couplings illustrated in FIG. 2 can take the form of direct electrical couplings and/or data bus couplings configured to communicate according to one or more communication protocols, such as the Aeronautical Radio, Incorporated (ARINC) 429 communication protocol, controller area network (CAN) bus communication protocol, military standard 1553 (MIL-STD-1553) communication protocol, or other analog or digital communication protocols’ (see para. 0021).
However, Naslund does not explicitly teach a sensor analog-to-digital converter (ADC), configured to produce a digital air data parameter signal that is representative of the sensor output signal.
Baldwin teaches a sensor system wherein multiple sensors (82a-d, 84a-d), each have a corresponding ADC 92a-h (see figures 2 and 4). 
However, Naslund nor Baldwin explicitly teach wherein each of the plurality of air data systems has an associated air data system address code.
Araki teaches a communication system having station address attaching means for attaching a station address of each PLC (programmable logic controller) to target transmission data to be transmitted (see para. 0022, 0066; see figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naslund with the teaching of Baldwin and Araki in order to improve efficiency. 
Regarding claim 2, Naslund further teaches wherein the sensor (multi-function probe 12A) is a total pressure sensor (see para. 0031, Total pressure sensing port PT; see figure 3).
Regarding claim 3, Naslund further teaches a static pressure sensor (14A, 14B).
Regarding claim 6, Naslund does not explicitly teach a signal conditioner.
Baldwin teaches signal amplifiers 85a-h.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naslund with the teaching of Baldwin in order to improve efficiency.
Regarding claims 7 and 8, It would have been obvious to one of ordinary skill in the art at
the time the invention was made to specify the digital air data parameter signal or the air data sensor address code, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 16, Naslund further teaches incorporating ARINC-429 communication protocols.

Claim(s) 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund in view of Baldwin and Araki, and further in view of Alwin et al. (U.S. 2008/0147255, hereafter referred to as Alwin).
Regarding claims 4 and 5, none of the references explicitly teach an air temperature sensor or an angle of attack sensor.
It is well known in the art to include these types of sensors as taught in Alwin (see para. 0025, 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naslund with the teaching of Baldwin, Araki, and Alwin as it was well known in the art to incorporate these sensors in the design of air data systems.
Regarding claim 13, none of the references explicitly teach an electromagnetic interference (EMI) protection interface configured to provide EMI isolation between the plurality of air data systems and the control module.
Providing an EMI protection is well known in the art as taught in Alwin, wherein protection circuitry 56 is provided (see para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Naslund with the teaching of Baldwin, Araki and Alwin in order to provide EMI protection.


Allowable Subject Matter
Claims 9, 10, 12, 14, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855